DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 4 is objected to because of the following informalities:  Line 2 of claim 4 "thread members on each of the cap and the body" should read "thread members on .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the one or more battery life indicators" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, it is assumed that claim 3 is dependent upon claim 2, where the one or more battery life indicators is introduced.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, and 10 are rejected under 35 U.S.C. 102a(1) as being anticipated by Neves (US 20170245624 A1).
With respect to claim 1, Neves discloses an apparatus for providing a fluid to a user and an electric charge to an electronic device, the apparatus comprising (abstract and figure 1): a body (2 figure 1 below) having an opening (8 figure 4 below) at a proximal end (figure 1 below), the body (2 figure 1 below) forming a vessel in communication with the opening (8 figure 1 below), the vessel (contents under 8 figure 4 below) for containing the fluid to be provided to the user via the opening (8 figure 4 below); a cap (36 figure 4 below) that is removably attached to the body (2 figure 1 below) proximate the opening (8 figure 4 below) to alternatively open and seal the opening (8 figure 4 below); and a battery assembly (figure 4 below) attached to the body (2 figure 1 below) at a distal end (figure 1 below) opposite the proximal end (figure 1 below) of the body (2 figure 1 below), the battery assembly (figure 4 below) comprising a battery (88, 90 figure 4 below) and one or more charging ports (74 figure 1 below), the battery (88, 90 figure 4 below) for storing the electric charge to be provided to the electronic device via the one or more charging ports  (94 figure 4 below).  

    PNG
    media_image1.png
    714
    296
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    596
    529
    media_image2.png
    Greyscale

With respect to claim 4, Neves discloses the apparatus in accordance with claim 1, 3wherein the cap (36 figure 4 above) can be attached by corresponding thread members (shown on 10 in figure 4 above) on each of the cap (screw cap 36 figure 4 above [0022]) and the body (2 figure 4 above). 
With respect to claim 6, Neves discloses the apparatus in accordance with claim 1, wherein at least one of the one or more charging ports is a Universal Serial Bus (USB) port.  (94 figure 4 above) (page 2 [0030])
With respect to claim 10, Neves discloses the apparatus in accordance with claim 1, wherein the body is a double- walled body with an insulating seal.  (abstract and figure 5)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Neves (US 20170245624 A1) in view of Lee (US 20140069606 A1).
With respect to claims 2, 3, 8, and 9, the references as applied to claim 1, above, disclose all the limitations of the claims except for comprising one or more battery life indicators (claim 2) that is LED (claim 3) or a power indicator (claim 8) that is LED (claim 9). However, in a similar field of endeavor, namely powered bottles, Lee taught of a battery operated bottle with a lower portion of the container that is lighted by LED to indicate to the user when the battery is low (page 4 [0041]). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottle of Neves to include an LED as taught by Lee in order to indicate to the user when the power in the battery is low (page 4 [0040]).
Examiner Note: Applicants specification claims that “the LED power indicator 104 may indicate the power state of the battery assembly” which can be synonymous with Lees battery life indicator.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Neves (US 20170245624 A1) in view of Clark (US 20090178997 A1).
With respect to claim 5, the references as applied to claim 1, above, disclose all the limitations of the claims except for wherein the cap can be attached by a friction fit between the cap and the opening. However, caps using friction fit as a sealing mean is quite common in the field of bottles, as evident in Clark (page 3 [0037]). It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to make a friction fit connection for the cap since there are only a finite number of predictable solutions. Either the cap fits via friction fit, tongue and groove, threading, etc. Thus, making the cap seal via a friction fit would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Neves (US 20170245624 A1) in view of Taylor (US 20160016778 A1).
With respect to claim 7, the references as applied to claim 1, above, disclose all the limitations of the claims except for wherein the battery assembly is removably attached to the body by threaded connectors. However, in a similar field of endeavor, namely battery powered bottles, Taylor taught of a threaded “battery cover on the body so that a user can access the battery cavity” (page 5 [0015]). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified battery access of Neves to include a threaded cover as taught by Taylor in order to allow for accessibility to the batteries.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neves (US 20170245624 A1) in view of Harbaugh  (US 20190193098 A1).
With respect to claim 11, the references as applied to claim 10, above, disclose all the limitations of the claims except for wherein the insulating seal is a vacuum seal. However, in a similar field of endeavor, namely insulated bottles, Harbaugh taught of an insulated bottle that uses a vacuum seal. It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to include a vacuum seal since there are only a finite number of predictable solutions. Either the insulation is made of layers of material, vacuum seal or air layers. Thus, making an insulated seal using a vacuum seal would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.S./Examiner, Art Unit 3735        

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735